Opinion issued February 10, 2022




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-21-00585-CV
                              ———————————
            IN RE HIGHLAND HOMES-HOUSTON, LLC, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Highland Homes-Houston, LLC (“Highland”), filed a petition for

writ of mandamus challenging the trial court’s order appointing an arbitrator and

requesting that this Court “compel the trial court to withdraw its . . . [o]rder.” In its

sole issue, Highland contends that the trial court erred in appointing an arbitrator

“not agreed to by the parties and in direct contravention of the governing

[a]rbitration [a]greement.”
      We conditionally grant the petition.1

                                     Background

      The underlying proceeding is a residential construction defect case. Real

Party in Interest, Ursula McLendon (“McLendon”), entered into a residential sales

agreement with Highland in April 2016 (the “Sales Agreement”) for the purchase

of a home in Fort Bend County, Texas.            The Sales Agreement included an

arbitration clause (the “Arbitration Clause”) that stated in pertinent part:

      BINDING ARBITRATION: BUYER VOLUNTARILY AND
      KNOWINGLY WAIVES ANY RIGHT TO A JURY TRIAL. All
      claims, demands, and disputes that arise between the parties to
      this Agreement, of whatever nature or kind, including, without
      limitation, disputes: (1) as to events, representations, or omissions
      which predate this Agreement; (2) arising out of this Agreement;
      (3) relative to the construction contemplated by this Agreement;
      and/or (4) as to repairs or warranty claims arising after the
      construction is completed, shall, upon the demand of either party,
      be submitted to binding arbitration before an impartial third
      party (the “Arbitrator”) who renders a specific award. The
      parties shall select an Arbitrator by agreement; however, if after good
      faith attempts the parties are unable to reach an agreement, the dispute
      may be referred to the American Arbitration Association [(“AAA”)].
      In either instance of an Arbitrator selected by the parties or by the
      AAA after referral, the arbitration shall be governed by the provisions
      of the AAA Construction Industry Arbitration Rules (in effect at the
      time demand for arbitration is made, except as set forth herein) and
      the Texas Arbitration Act (Tex. Civ. Prac. & Rem. Code § 171.001 et
      seq.).



1
      The underlying case is Ursula McLendon v. Highland Homes-Houston, LLC,
      Cause No. 20-DCV-276771, pending in the 400th District Court of Fort Bend
      County, Texas, the Honorable Tameika Carter presiding.

                                           2
      On September 15, 2020, McLendon sued Highland for breach of contract,

breach of implied warranty, violation of the Deceptive Trade Practices Act, and

negligent construction, alleging that “multiple construction defects . . . ha[d]

caused significant mold growth” in her home.         Highland answered, generally

denying the allegations in McLendon’s petition and asserting certain defenses.

Highland then filed a Motion to Abate Proceedings and Compel Arbitration (the

“Motion to Abate and Compel Arbitration”), stating that McLendon and Highland

had entered into the Sales Agreement, the Sales Agreement contained the

Arbitration Clause, and McLendon’s case “should be abated pending an award in

[an] arbitration proceeding.”      Highland attached to the Motion to Abate and

Compel Arbitration a copy of the signed Sales Agreement containing the

Arbitration Clause that had been initialed by McLendon.

      In response to the Motion to Abate and Compel Arbitration, McLendon

“d[id] not dispute that [her] case must be resolved in arbitration.” Instead, she

asserted that she had attempted to work with Highland to “select an arbitrator by

agreement.” Although McLendon had proposed certain arbitrators, Highland did

not agree to any of the arbitrators that McLendon proposed. Thus, McLendon

provided the trial court with a list of eleven potential arbitrators. She requested

that the court “compel th[e] matter to arbitration” and “appoint one of the [eleven

listed] individuals as [an] impartial arbitrator.”


                                            3
      In its reply to McLendon’s response, Highland asserted that McLendon’s

request for the trial court to appoint an arbitrator violated the Sales Agreement.

According to Highland, the Arbitration Clause in the Sales Agreement was

“unambiguous regarding . . . the arbitrator selection process[] and the rules

applicable to the arbitration.” The Arbitration Clause “dictate[d] how an arbitrator

[wa]s [to be] appointed” and the trial court could not alter that process.2

      The trial court held hearings on the Motion to Abate and Compel Arbitration

and McLendon’s request for the trial court to appoint an arbitrator. At the

conclusion of the first hearing, the trial court stated that “the case [wa]s going to

arbitration,” but it ordered McLendon and Highland to attempt to agree to an

arbitrator and instructed the parties to return for another hearing. McLendon and

Highland attempted but were unable to agree on an arbitrator by the date of the

second hearing. During the second hearing, McLendon asserted that the trial court

had the authority to appoint an arbitrator, but Highland disagreed, relying on the

Arbitration Clause in the Sales Agreement. According to Highland, either the

parties were required to select an arbitrator by agreement or if the parties were

unable to reach an agreement, the dispute was to be referred to the AAA for

arbitrator selection.



2
      We note that McLendon and Highland filed additional responses, replies, and
      sur-replies.

                                           4
      After the hearings, the trial court signed an order compelling arbitration and

appointing as arbitrator, Alison J. Snyder, one of eleven potential arbitrators

proposed by McLendon in her response.

                                Standard of Review

      Mandamus relief is warranted when the trial court abuses its discretion and

there is no adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); In re Daisy Mfg. Co., 17

S.W.3d 654, 658 (Tex. 2000) (orig. proceeding). When a trial court’s appointment

of an arbitrator interferes with the contractual rights of the parties, the trial court

commits an abuse of discretion for which there is no adequate remedy by appeal.

See In re Serv. Corp. Intern., 355 S.W.3d 662, 663–64 (Tex. 2011) (orig.

proceeding).

                                Arbitration Clause

      In its sole issue, Highland argues that the trial court erred in appointing an

arbitrator requested by McLendon because the Arbitration Clause in the Sales

Agreement “permit[ted] only two . . . methods of selecting an arbitrator” and

“neither method permit[ted] [the trial court] to unilaterally appoint an arbitrator”

that Highland had not agreed to.

      The Arbitration Clause in the Sales Agreement is interpreted like any other

contract. See In re Nat’l Health Ins. Co., 109 S.W.3d 552, 556 (Tex. App.—Tyler


                                          5
2002, orig. proceeding) (“Arbitration agreements are interpreted by applying

contract principles.”); Tenet Healthcare Ltd. v. Cooper, 960 S.W.2d 386, 388 (Tex.

App.—Houston [14th Dist.] 1998, pet. dism’d w.o.j.) (“Arbitration is a creature of

contract and a clause requiring arbitration is interpreted under contract

principles.”).     It is well-settled that in interpreting a contract, a court must

“ascertain and give effect to the intent of the parties as that intent is expressed in

the contract.” Seagull Energy E & P, Inc. v. Eland Energy, Inc., 207 S.W.3d 342,

345 (Tex. 2006). In order to discern the parties’ intent, a reviewing court must

          examine and consider the entire writing in an effort to harmonize and
          give effect to all the provisions of the contract so that none will be
          rendered meaningless. No single provision taken alone will be given
          controlling effect; rather, all the provisions must be considered with
          reference to the whole instrument.

Id. (internal quotations omitted) (emphasis in original); see also Frost Nat’l Bank

v. L & F Distribs., Ltd., 165 S.W.3d 310, 312 (Tex. 2005) (court must “consider

the entire writing” and “analyz[e] the provisions with reference to the whole

agreement”). Contract interpretation is a question of law, and in interpreting an

unambiguous contract, this Court is not required “to defer to any interpretation

afforded by the trial court.” Alamo Cmty. Coll. Dist. v. Browning Constr. Co., 131

S.W.3d 146, 155 (Tex. App.—San Antonio 2004, pet. denied).

          Here, the pertinent part of the Arbitration Clause in the Sales Agreement

states:


                                            6
      BINDING ARBITRATION: BUYER VOLUNTARILY AND
      KNOWINGLY WAIVES ANY RIGHT TO A JURY TRIAL. All
      claims, demands, and disputes that arise between the parties to
      this Agreement, of whatever nature or kind, including, without
      limitation, disputes: (1) as to events, representations, or omissions
      which predate this Agreement; (2) arising out of this Agreement;
      (3) relative to the construction contemplated by this Agreement;
      and/or (4) as to repairs or warranty claims arising after the
      construction is completed, shall, upon the demand of either party,
      be submitted to binding arbitration before an impartial third
      party (the “Arbitrator”) who renders a specific award. The
      parties shall select an Arbitrator by agreement; however, if after good
      faith attempts the parties are unable to reach an agreement, the
      dispute may be referred to the [AAA]. In either instance of an
      Arbitrator selected by the parties or by the AAA after referral, the
      arbitration shall be governed by the provisions of the AAA
      Construction Industry Arbitration Rules (in effect at the time demand
      for arbitration is made, except as set forth herein) and the Texas
      Arbitration Act (Tex. Civ. Prac. & Rem. Code § 171.001 et seq.).

(Second emphasis added.)

      In her response to Highland’s mandamus petition, McLendon argues that

the trial court was authorized to select an arbitrator of its choosing because the

Arbitration Clause only states that if she and Highland cannot reach an agreement

as to an arbitrator, then “the dispute may be referred to” the AAA. (Emphasis

added.) If the Arbitration Clause ended there, McLendon’s argument might be

persuasive.3 However, the sentence immediately thereafter negates McLendon’s


3
      Although generally permissive, the use of “may” can be context-dependent. See
      G.T. Leach Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 525 (Tex. 2015);
      Simms v. Lakewood Vill. Prop. Owners Ass’n, Inc., 895 S.W.2d 779, 783 (Tex.
      App.—Corpus Christi–Edinburg 1995, no writ) (“The [dictionary] definitions of
      the words ‘may’ and ‘shall’ are mere general guidelines because they must be read
                                          7
interpretation. That sentence states: “In either instance of an Arbitrator selected

by the parties or by the AAA after referral, the arbitration shall be governed by the

provisions of the AAA Construction Industry Arbitration Rules . . . and the Texas

Arbitration Act . . . .” (Emphasis added.) That language indicates that there are

only two options for selecting an arbitrator under the Arbitration Clause: by

agreement of the parties or by the AAA.

         Taking McLendon’s interpretation of the Arbitration Clause to its logical

conclusion, the “either instance” language contained in the above-referenced

sentence means that neither the AAA’s Construction Industry Arbitration Rules

nor the Texas Arbitration Act would apply if the trial court appointed the

arbitrator. Indeed, there is no language in the Arbitration Clause that identifies the

rules or governing statute that applies if the arbitrator is appointed by the trial

court.     This makes McLendon’s interpretation—that the Arbitration Clause

specifies which arbitration rules and statute govern unless the arbitrator is

appointed by the trial court, in which case no rules or statute govern—


         in [the] context of the written instrument where they are used to ascertain the true
         intention of the party or parties.”); cf. TEX. GOV’T CODE ANN. § 311.016
         (providing exception to statutory construction rule construing “may” and “shall”
         when “the context in which the word or phrase appears necessarily requires a
         different construction”); Iliff v. Iliff, 339 S.W.3d 74, 81 (Tex. 2011) (noting, in
         construing statutes, “[w]hile the permissive word ‘may’ imports the exercise of
         discretion, the court is not vested with unlimited discretion, and is required to
         exercise a sound and legal discretion within the limits created by the
         circumstances of a particular case” (internal quotations omitted)).

                                              8
implausible.4 Further, McLendon’s interpretation of the Arbitration Clause to

allow for judicial appointment of an arbitrator renders the “either instance”

sentence surplusage, violating a rule of contract interpretation.         See    Ewing

Constr. Co. v. Amerisure Ins. Co., 420 S.W.3d 30, 37 (Tex. 2014)

(“[I]nterpretations of contracts as a whole are favored so that none of the language

in them is rendered surplusage.”); Westwind Expl., Inc. v. Homestate Sav. Ass’n,

696 S.W.2d 378, 382 (Tex. 1985) (holding construction of letter of credit urged by

party was “unreasonable because it would render certain clauses meaningless”);

Red Ball Oxygen Co. v. Sw. R.R. Car Parts Co., 523 S.W.3d 288, 292 (Tex.

App.—Tyler 2017, no pet.) (explaining trial court’s finding that contract did not

provide for invoicing of surcharge rendered language regarding surcharges

surplusage, “violating a cannon of interpretation”).

      Given the language of the Arbitration Clause, we conclude that the

Arbitration Clause in the Sales Agreement identified two potential ways for an

arbitrator to be selected: by an agreement between McLendon and Highland or by

the AAA pursuant to its Construction Industry Arbitration Rules.5 As such, we

hold that the trial court abused its discretion in appointing Alison J. Snyder as the
4
      McLendon concedes that the Texas Arbitration Act governs her case.
5
      R-14 of the AAA’s Construction Industry Arbitration Rules provides a method for
      selecting an arbitrator “[i]f the parties have not appointed an arbitrator and have
      not provided any other method of appointment.” See AM. ARBITRATION ASS’N,
      CONSTR. INDUS. ARBITRATION RULES & MEDIATION 20 (eff. July 1, 2015),
      https://adr.org/sites/default/files/Construction-Rules-Web.pdf.

                                           9
arbitrator of its choosing and erred to the extent that it found that the AAA’s

Construction Industry Arbitration Rules did not apply. See In re M.W.M., Jr., 523

S.W.3d 203, 208 (Tex. App.—Dallas 2017, orig. proceeding) (“A trial court

abuses its discretion if its orders regarding enforcement of the parties’ arbitration

agreement contradict the agreement itself.”).

      We note that the Texas Supreme Court has held that the appointment of an

arbitrator by a trial court “instead of [by] following the agreed-upon method of

selection outlined in the [parties’] contract” is an abuse of discretion for which

there is no adequate remedy by appeal. See In re Serv. Corp. Intern., 355 S.W.3d

at 663; see also In re Serv. Corp. Intern., 355 S.W.3d 655, 658 (Tex. 2011) (orig.

proceeding) (“No adequate remedy by appeal exists when a trial court erroneously

appoints an arbitrator . . . [b]ecause the terms of the contract require the parties to

apply to the AAA to appoint an arbitrator upon their failure to agree to an

arbitrator . . . .”); In re M.W.M., Jr., 523 S.W.3d at 206 (“Appeal is an inadequate

remedy when a trial court improperly designates an arbitrator or otherwise denies

a party its contracted-for arbitration rights.”). Thus, we hold that Highland has no

adequate remedy by appeal.

      We sustain Highland’s sole issue.




                                          10
                                    Conclusion

      We conditionally grant the petition for writ of mandamus and direct the trial

court to vacate the portion of its July 16, 2021 order appointing Alison J. Snyder as

arbitrator. The writ will issue only if the trial court does not comply. The portion

of the trial court’s July 16, 2021 order compelling the parties to arbitrate remains in

place. We life the stay imposed by our November 18, 2021 order. All pending

motions are dismissed as moot.




                                               Julie Countiss
                                               Justice

Panel consists of Justices Hightower, Countiss, and Guerra.




                                          11